Citation Nr: 1605153	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-16 990 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide exposure and/or secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran is represented by: Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to service connection for tinnitus has been raised by the record in an April 2014 statement, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for bilateral lower extremity peripheral neuropathy is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  Bilateral hearing loss was noted on clinical examination at the time of the Veteran's entrance into active duty.

2.  The probative evidence of record does not show that the Veteran's preexisting bilateral hearing loss underwent an increase in disability during service.



CONCLUSION OF LAW

The Veteran's preexisting bilateral hearing loss was not aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2015).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO's April 2013 letter to the Veteran contained the requisite notice, and the March 2014 statement of the case set forth the relevant regulations regarding entitlement to compensation for aggravation of a preexisting condition.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran has also been satisfied.  The RO obtained the Veteran's service treatment records and all identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116

The Veteran was provided a VA audiological examination in August 2013, during which the examiner administered a thorough clinical evaluation.  However, as the examiner's opinion was not based on a thorough review of the evidence of record, the Board assigns no probative value to the opinion of the August 2013 examiner.  In October 2013, a second VA examiner reviewed the evidence of record, including the August 2013 audiological evaluation and the Veteran's lay statements of record, and rendered an opinion addressing all of the salient questions presented by the Veteran's claim.  Accordingly, the Board finds that the Veteran has received an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

A preexisting disease or injury will be considered to have been aggravated by military service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Where a preexisting condition was noted upon entry into service, the veteran has the burden of showing that the preexisting condition worsened in service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the veteran establishes worsening during service, then the disability is presumed to have been aggravated in service, and the burden shifts to VA to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Horn v. Shinseki, 25 Vet. App. 231, 235 n. 6 (2012). 

For VA compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Service treatment records indicate that the Veteran denied a history of hearing loss upon entrance into active duty.  However, the examiner listed hearing loss under "summary of defects and diagnoses" on the Veteran's report of medical examination.  Audiometric testing performed during the February 1966 medical examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
40
45
LEFT
15
15
15
35
40

An audiogram performed in October 1966 revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
35
45
LEFT
15
10
5
35
40

Based on the foregoing, the Board finds that bilateral hearing loss meeting the definition of a disability for VA compensation purposes was shown on clinical examination at the time of the Veteran's entrance into active duty.  See 38 C.F.R. § 3.385; see also 3.304(b) ("only such conditions as are recorded in examination reports are to be considered as noted").  

The Veteran asserts that his preexisting hearing loss was aggravated by exposure to noise from guns and artillery fire while serving in Vietnam.  During a December 2015 hearing before the Board, the Veteran testified that he experienced ringing in his ears and being unable to hear anything immediately after firing weapons, but stated that his hearing returned after a temporary period of deafness.  The Veteran answered affirmatively when asked whether he believed his hearing was worse after his discharge from active duty.  He described his hearing loss as "subtle" and "gradual" and stated that he first sought medical treatment for hearing loss in 2012.  

In a written statement received in December 2015, the Veteran's spouse indicated that the Veteran's hearing was not the same after he returned from Vietnam.  She stated that she had to speak in a louder voice and that the Veteran often asked her to repeat things.

The Veteran's and his spouse's statements are competent evidence as to matters actually observed and within the realm of their personal knowledge, including observable symptomatology.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, as the record shows that the Veteran served in the Republic of Vietnam from May 1967 to May 1968, the Board finds the Veteran's statements to be credible evidence of in-service noise exposure.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  However, as previously noted, in order to establish aggravation of a preexisting condition, the record must show that the Veteran's hearing loss underwent an increase in disability during service.  See Beverly v. Brown, 9 Vet. App. 402, 405 (1996) ("The presumption of aggravation is applicable only if the preservice disability underwent an increase in severity during service.").

An August 1968 report of medical history indicates that prior to the Veteran's discharge from active duty, he denied a history of hearing loss.  Audiometric testing performed during an August 1968 medical examination revealed puretone thresholds, in decibels, as follows:
  



HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
x
50
LEFT
10
5
5
x
30

The record is silent as to complaints of or treatment for hearing loss until May 2012, at which time the Veteran was referred for hearing aids.  

During an August 2013 VA examination, the Veteran reported normal hearing prior to active duty and stated that that his hearing loss had its onset during service.  Audiometric testing revealed sensorineural hearing loss in the frequency range of 500 to 6000 Hertz or higher in both ears.  The examiner indicated that the Veteran had normal hearing prior to service and provided the following opinion:

It is less likely as not that the Veteran's current hearing loss is related to military service since there are no [service treatment records] available to this examiner in virtual VA nor evidence that the Veteran sought treatment until 2012.

As previously noted, the Board finds the August 2013 VA examiner's opinion to be of no probative value, as it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).  Specifically, the examiner did not have access to the Veteran's service treatment records and indicated that the Veteran's hearing was normal upon entrance into service.  However, as found above, the Veteran had a preexisting hearing loss disability noted on medical examination when he entered service.  Accordingly, the Board assigns no probative value to the opinion of the August 2013 VA examiner.

In October 2013, a second VA examiner reviewed the evidence of record and provided the following opinion:

There is clear evidence in the [service treatment records] that the Veteran entered the military with hearing loss.  Preinduction hearing test dated [February 1966] and subsequent test of [October 1966] showed high frequency hearing loss.  Hearing test upon separation dated [August 1968] shows no change/worsening of hearing that is more than what would be considered normally occurring.  The Veteran's preexisting hearing loss was not aggravated by his military noise exposure.  The Veteran's submissions regarding military noise exposure to include narrative and pictorial evidence were reviewed and acknowledged; however, since hearing loss due to noise occurs at the time of the exposure and not subsequently, the Veteran's current hearing loss was less likely as not a result of his active duty noise exposure.

The Board finds the October 2013 VA examiner's opinion to be probative, as it is supported by a rationale evidencing a thorough review of the Veteran's claims file, including the in-service audiological evaluations, and a reasoned medical explanation.  

In May 2014, the Veteran submitted a written summary of research which purportedly indicates that delayed onset hearing loss can occur years after noise exposure.  The Board assigns little probative value to the Veteran's research, as it is a generic study and does not speak to the particular facts of this case.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  Moreover, information pertaining to delayed onset hearing loss does not support the Veteran's assertion that his preexisting hearing loss underwent an increase in severity during service.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013) (citing Fed. R. Evid. 401) (noting that evidence is relevant if it tends to prove or disprove a material fact); see also Beverly, 9 Vet. App. at 405.

A review of the record reveals no probative medical evidence showing that the Veteran's preexisting hearing loss underwent an increase in disability during service.  Although the Veteran and his spouse testified that they observed a noticeable difference in the Veteran's hearing ability when he returned from Vietnam, an August 1968 report of medical history shows that the Veteran denied a history of hearing loss upon his discharge from active duty.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  Moreover, the Veteran did not seek treatment for hearing loss until May 2012.  This over 40-year period without complaints of or treatment for hearing loss weighs against the Veteran's assertion that he noticed a decrease in hearing ability upon his discharge from active duty.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

To the extent that the Veteran asserts that his claimed temporary inability to hear after firing weapons demonstrates an increase in disability during service, "[t]emporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Indeed, the Veteran testified that his hearing returned after the temporary period of deafness. 

The most probative evidence of record is the October 2013 VA examiner's opinion as it considered the lay statements of record, is supported by a rationale evidencing a thorough review of the Veteran's claims file, including the in-service audiological evaluations, and provided a reasoned medical explanation.  

Based on the foregoing, the Board finds that the weight of the probative evidence of record does not show that the Veteran's preexisting hearing loss underwent an increase in disability during service.  Accordingly, the presumption of aggravation is not applicable.  See Paulson v. Brown, 7 Vet. App. 466, 468 (1995); see also Beverly, 9 Vet. App. at 405.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for bilateral hearing loss, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran seeks service connection for bilateral lower extremity peripheral neuropathy, which he asserts was incurred during service, or alternatively, was caused or aggravated by his service-connected diabetes mellitus, type II.  

During the December 2015 Board hearing, the Veteran testified that his symptoms of lower extremity neuropathy increased in severity over the years, particularly after his diagnosis of diabetes mellitus, type II.  

VA treatment records show that the Veteran received a diagnosis of bilateral lower extremity peripheral neuropathy in April 2012, for which he was prescribed a trial of 300 milligrams of Gabapentin, twice daily.  Thereafter, the dosage was increased to three times a day.  In February 2015, the Veteran reported worsening symptoms of burning in his feet, and the treatment provider increased the dosage of Gabapentin to 600 milligrams, three times per day.  The following month, the Veteran received a diagnosis of diabetes mellitus, type II.

During a May 2015 VA examination, the Veteran reported symptoms of burning in his feet since 1969.  The examiner indicated that the Veteran received a diagnosis of diabetes mellitus, type II, in March 2013 and opined that the Veteran's lower extremity peripheral neuropathy was not a complication of his service-connected diabetes.  

The Board finds that the May 2015 VA examination is inadequate because the examiner neither provided a rationale to support the opinion, nor provided an opinion as to whether the Veteran's peripheral neuropathy was aggravated by his service-connected diabetes mellitus, type II.  See Stefl v. Nicholson, 21Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also 38 C.F.R. § 3.310 (secondary service connection may be established for a disability which was proximately caused by or proximately aggravated by a service-connected disability).  Accordingly, the Board finds that a remand is necessary in order to provide the Veteran with a new VA examination.  See Barr, 21 Vet. App. at 311.

The Veteran also asserts that his peripheral neuropathy was caused by exposure to Agent Orange.  Service connection may be presumed for certain diseases, including early-onset peripheral neuropathy, if a veteran was exposed to an herbicide agent, including Agent Orange, during service, and the disease manifested to a degree of ten percent or more within a year after the last date on which the veteran was exposed to the herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii), 3.309(e) (2015).  The evidence of record shows that the Veteran served in the Republic of Vietnam during the Vietnam Era, and therefore, is presumed to have been exposed to herbicides during service.  See 38 U.S.C.A. § 1116(f) (2015).  Although the record does not show a diagnosis of peripheral neuropathy within one year of exposure, service connection may still be established on a non-presumptive direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 C.F.R. §§ 3.307(a), 3.309(e).  Therefore, on remand, the examiner must also provide an opinion as to whether the Veteran's peripheral neuropathy is directly related to service, to include as due to exposure to Agent Orange.

Accordingly, the case is remanded for the following action:

1. The Veteran must be afforded an examination to determine whether his bilateral lower extremity peripheral neuropathy is related to service or a service-connected disability.  The electronic claims file must be made available to an appropriate examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted. 

After the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to: 

a.)  Whether bilateral lower extremity peripheral neuropathy is related to the Veteran's active military service, to include exposure to Agent Orange.  In doing so, the examiner may not rely solely on the fact that the Veteran did not receive a diagnosis of peripheral neuropathy within one year of exposure.

b.)  Whether bilateral lower extremity peripheral neuropathy was caused by the Veteran's service-connected diabetes mellitus, type II.

c.) Whether bilateral lower extremity peripheral neuropathy was aggravated to any degree by the Veteran's service-connected diabetes mellitus, type II.  In doing so, the examiner must specifically consider and discuss a February 2015 VA treatment record showing worsening symptoms of neuropathy and an increased dosage of Gabapentin one month prior to the diagnosis of diabetes mellitus, type II.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


